Citation Nr: 1332595	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and R. A.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1981 to August 1981, from November 1990 to March 1991, and from February 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to service connection for PTSD and assigned an initial noncompensable evaluation.  A notice of disagreement was received the same month, and in May 2010 the RO issued a new rating decision and a statement of the case, awarding an increased 30 percent initial disability rating.  A substantive appeal was received in July 2010, and a supplemental statement of the case issued in November 2011.

In March 2012, additional relevant VA treatment records from August 2011, January 2012, and February 2012 were added to the Veteran's "Virtual VA" electronic file.  The Veteran's appeal was certified to the Board in June 2012 without further adjudication.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 19.31, a supplemental statement of the case is required when the agency of original jurisdiction receives additional pertinent evidence after a statement of the case has been issued but before the appeal is certified, and the appellate record is transferred, to the Board.  As noted above, subsequent to the November 2011 supplemental statement of the case, but prior to the June 2012 certification to the Board of the appeal of the rating assigned, the RO received additional evidence pertinent to the assigned ratings.  Specifically, the RO received VA mental health treatment records dating between August 2011 and February 2012.  Consequently, the RO/AMC is required to review the additional evidence and issue a supplemental statement of the case, addressing the appeal of the PTSD rating assigned, before the Board may review this claim on appeal.  38 C.F.R. § 19.31.  See also 38 C.F.R. § 19.37(a).  

On remand, prior to issuing the supplemental statement of the case, the RO/AMC should update the claims file with any available records of VA treatment for PTSD that are not already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should update the claims file with any available records of VA treatment for PTSD that are not already associated with the claims file.

2.  After completing the above, and any other development deemed necessary, the RO should review the expanded record, to include all evidence received since the most recent supplemental statement of the case, and readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


